DETAILED ACTION
Claims status
In response to the application filed on 01/25/2021 claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gareau-1 et al. (US 2017/0093757 A1).
Regarding claim 1; Gareau discloses a circuit comprising: 
a buffer configured to receive a first Flexible Ethernet (FlexE) frame having 66b blocks including 66b overhead blocks (See Fig. 2A: the FLEX shim 16 functions for encoding 64b/66b blocks; ¶. [0035]) and 66b data blocks (See Fig. 2A: What is presented for insertion into the slots of the FlexE master calendar is a stream of 64b/66b encoded blocks from each client encoded per IEEE Std 802.3-2015 Table 82-4 which has been rate-matched to other clients of the same FlexE shim 16. This stream of 66b blocks might be created directly at the required rate using back-pressure from a Network Processing Unit (NPU). ¶. [0035]), wherein the buffer is configured to accumulate the 66b overhead blocks (See Fig. 7: the insertion of FlexE overhead into a stream of 66b blocks carried over the FlexE group 12. ¶. [0054]) and the 66b data blocks (See Figs. 2-5: The first of each sequence of four FlexE overhead blocks is encoded as an ordered set as shown in FIG. 9. The next three FlexE overhead blocks are encoded as data 66b blocks at known locations based on the position of the ordered set block. ¶. [0064]); 
a mapping circuit configured to map four x 66b overhead blocks from the buffer into a 257-bit (257b) overhead block (See Figs. 12-13: A 100GBASE-R signal with FEC, in converting to a FlexE client 14, also will correct any errors per the FEC code, remove the FEC, and trans-decode from 256b/257-bit (257b) prior to the idle insertion/deletion process. To convert a 100G FlexE client 14 coming from a FlexE demux to a 100GBASE-R signal with FEC involves the same processes as for 40GBASE-R, but in addition, transcoding the signal to 256b/257-bit (257b), i.e., four times of 66b, inserting the FEC lane alignment markers, and adding the FEC. ¶. [0072]) and to map a sequence of four x 66b data blocks from the buffer into a 257-bit (257b) data block (See Fig. 3: In FIG. 3, the FlexE shim 16, e.g., in a router or switch, maps the FlexE client(s) 14 over a group of bonded Ethernet PHYs 22. Each of the Ethernet PHYs 22 is carried independently over the transport network 20 using a PCS codeword transparent mapping (e.g., the mapping of 100GBASE-R into Optical channel Path Unit 4 (OPU4) as described in ITU-T Recommendation G.709 clause 17.7.5). ¶. [0043]), wherein the mapping circuit is configured to accumulate for 66b blocks of a same kind from the buffer for mapping into a 257-bit (257b) blocks (See Fig. 12-13: the stream of 66b blocks are converted into the same format for the FlexE group for distribution and insertion along with the 257b for transcoding. See ¶. [0099]); and
a transmit circuit configured to transmit a second FlexE frame having 257-bit (257b) blocks from the mapping circuit (See Figs. 18: The node A transmits a FlexE frame towards node B; when the transmit FlexE frame is detected, node A samples time TD-A; the time TD-A is transferred to the node B via a PTP message in the FlexE overhead (step 102). When the receive FlexE frame transmitted by node A is detected at node B, node B samples time TA-B (step 104). Node B transmits a FlexE frame to node A; when the transmit frame is detected, node B samples time TD-B (step 106). When the receive frame transmitted by node B is detected at node A; ¶. [0132]).
Gareau discloses a method comprising: 
in electrical circuitry, receiving a Flexible Ethernet (FlexE) frame having 66b blocks including 66b overhead blocks (See Fig. 2A: the FLEX shim 16 functions for encoding 64b/66b blocks; ¶. [0035]) and 66b data blocks (See Fig. 2A: What is presented for insertion into the slots of the FlexE master calendar is a stream of 64b/66b encoded blocks from each client encoded per IEEE Std 802.3-2015 Table 82-4 which has been rate-matched to other clients of the same FlexE shim 16. This stream of 66b blocks might be created directly at the required rate using back-pressure from a Network Processing Unit (NPU). ¶. [0035]);
buffering received 66b overhead blocks and 66b data blocks (See Fig. 7: the insertion of FlexE overhead into a stream of 66b blocks carried over the FlexE group 12. ¶. [0054]);
mapping four x 66b overhead blocks from the buffer into a 257-bit (257b) overhead block (See Figs. 12-13: A 100GBASE-R signal with FEC, in converting to a FlexE client 14, also will correct any errors per the FEC code, remove the FEC, and trans-decode from 256b/257-bit (257b) prior to the idle insertion/deletion process. To convert a 100G FlexE client 14 coming from a FlexE demux to a 100GBASE-R signal with FEC involves the same processes as for 40GBASE-R, but in addition, transcoding the signal to 256b/257-bit (257b), i.e., four times of 66b, inserting the FEC lane alignment markers, and adding the FEC. ¶. [0072]) and to map a sequence of four x 66b data blocks from the buffer into a 257-bit (257b) data block (See Fig. 3: In FIG. 3, the FlexE shim 16, e.g., in a router or switch, maps the FlexE client(s) 14 over a group of bonded Ethernet PHYs 22. Each of the Ethernet PHYs 22 is carried independently over the transport network 20 using a PCS codeword transparent mapping (e.g., the mapping of 100GBASE-R into Optical channel Path Unit 4 (OPU4) as described in ITU-T Recommendation G.709 clause 17.7.5). ¶. [0043]) wherein the mapping circuit is configured to accumulate for 66b blocks of a same kind from the buffer for mapping into a 257-bit (257b) See Fig. 12-13: the stream of 66b blocks are converted into the same format for the FlexE group for distribution and insertion along with the 257b for transcoding. See ¶. [0099]); and
transmitting a second FlexE frame having 257-bit (257b) blocks from the mapping circuit (See Figs. 18: The node A transmits a FlexE frame towards node B; when the transmit FlexE frame is detected, node A samples time TD-A; the time TD-A is transferred to the node B via a PTP message in the FlexE overhead (step 102). When the receive FlexE frame transmitted by node A is detected at node B, node B samples time TA-B (step 104). Node B transmits a FlexE frame to node A; when the transmit frame is detected, node B samples time TD-B (step 106). When the receive frame transmitted by node B is detected at node A; ¶. [0132]).

Regarding claim 19; Gareau discloses an apparatus comprising: 
circuitry configured to assemble overhead into a first 257-bit (257b) block of a Flexible Ethernet (FlexE) frame (See Figs. 12-13: A 100GBASE-R signal with FEC, in converting to a FlexE client 14, also will correct any errors per the FEC code, remove the FEC, and trans-decode from 256b/257-bit (257b) prior to the idle insertion/deletion process. To convert a 100G FlexE client 14 coming from a FlexE demux to a 100GBASE-R signal with FEC involves the same processes as for 40GBASE-R, but in addition, transcoding the signal to 256b/257-bit (257b), i.e., four times of 66b, inserting the FEC lane alignment markers, and adding the FEC. ¶. [0072]), wherein the overhead includes alignment data (See Gareau’s claim 1: wherein the interface circuitry is configured to partially terminate a FlexE shim associated with the plurality of FlexE clients and provide access to 64b/66b blocks from the plurality of FlexE clients, for phase and frequency alignment.), calendar information (See claim 7: the OPF techniques accumulate 66b blocks of one or more calendar slots with packets sized by +/−one byte to a signal source rate with timing transfer.), and a management channel (See ¶. [0092]); 
See ¶. [0087-0088] for providing FlexE data blocks according calendar and subsequent); and 
circuitry configured to transmit the FlexE frame have the first 257-bit (257b) block and the plurality of 257-bit (257b) data blocks that are used(See Figs. 12-18: The FlexE overhead is inserted onto each FlexE group PHY after every 1023 repetitions of the calendar sequence in the same relative position to the calendar sequence on every PHY 22. This provides a marker which allows the data from the different PHYs 22 of the FlexE group 12 to be re-interleaved in the original sequence so that the FlexE clients 14 can be extracted. The 66b block stream is then converted into the format for the individual FlexE group PHY, which includes block distribution and alignment marker insertion, along with (if applicable) 256b/257-bit (257b) transcoding and FEC calculation and insertion. ¶. [0103]), wherein the first 257-bit (257b) block and the plurality of 257-bit (257b) data blocks utilize 256b/257-bit (257b) block encoding (See Figs. 2-5: FlexE ClientEach FlexE client 14 is a logically serial stream of 64b/66b blocks representing an Ethernet MAC layer. The MAC layer of a FlexE client 14 may operate at a rate of 10, 40, or n×25 Gb/s. The 64b/66b encoding is according to IEEE Std 802.3-2015 FIG. 82-4. ¶. [0054]).


Allowable Subject Matter
Claims 2-9, 11-18 and 20 are objected to as being dependent upon the rejected base claims 1, 10 and 19, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
In response to the amendment as filed on 01/25/2021, Applicant has amended all the independent claim, however, Applicant's arguments, with regards to claims 1-20, have been fully considered but they are not persuasive.
Arguments:
Applicant argued that the cited prior arts fail to teach the amended limitations “wherein the mapping circuit is configured to accumulate for 66b blocks of a same kind from the buffer for mapping into a 257-bit (257b) blocks”.
Responses:
Examiner respectfully disagrees. Gareau clearly teaches the method wherein the 66b block stream is then converted into the format for the individual FlexE group PHY, which includes block distribution and alignment marker insertion, along with (if applicable) 256b/257b transcoding and FEC calculation and insertion. In other words, the stream of 66b blocks are converted into the same format for the FlexE group for distribution and insertion along with the 257b for transcoding. See ¶. [0099]. Thus, Gareau teaches the method wherein the mapping circuit is configured to accumulate for 66b blocks of a same kind from the buffer for mapping into a 257-bit (257b) blocks.
In view of the above reasoning, Gareau successfully teaches each and every limitation of the claimed elements. Accordingly, for the reasons set forth above, Examiner believes that all the rejections shall still be maintained. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416